Exhibit 10.1.2 THIRD AMENDMENT TO CARROLL COMMUNITY BANK EMPLOYEE STOCK OWNERSHIP PLAN EFFECTIVE JANUARY 1, 2011 WHEREAS, the Carroll Community Bank (the “Bank”) adopted the Carroll Community Bank Employee Stock Ownership Plan, effective January 1, 2011 (the “Plan”); and WHEREAS, the Bank desires to amend the Plan; NOW, THEREFORE, pursuant to the rights reserved in Section 13.3 of the Plan, the Plan is hereby amended below as follows: First Change Effective January 1, 2014, The First Amendment is rescinded. Second Change Effective January 1, 2014, subsection (d) of Section 3.4 is no longer effective. IN WITNESS WHEREOF, the duly authorized officers of the Bank have executed this Amendment on this 8th day of December, 2014.
